Citation Nr: 1617003	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-12 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran served with the National Guard, with active duty including from May 1985 to October 1985, June 1996 to December 1996, and September 2003 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In October 2013, the Board remanded the claim on appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has a diagnosis of PTSD.

2.  Resolving all doubt in favor of the Veteran, major depressive disorder is related to active service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  Major depressive disorder was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

As the Board's decision to grant service connection for depression herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations as to that claim.

For the PTSD case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2014 letter advised the Veteran of the evidence and information necessary to substantiate his service connection claim, to include notice specific to PTSD claims caused by a fear associated with hostile military or terrorist activity, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That letter also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Any timing error was cured by the AOJ's readjudication in the August 2014 supplemental statement of the case.

In the March 2016 Appellant's Post-Remand Brief, the representative noted that VA mailed correspondence to two different addresses, with mail to one address returned as undeliverable by the US Postal Service.  However, the VA examination notice and the post-remand notice letters (discussed below) were all provided to the Veteran's current address and were not returned as undeliverable.  The Board finds that there is no indicatation that the Veteran had not received his notice letters or his notice to report for examination.  

Relevant to the duty to assist, the AOJ obtained and considered service treatment records as well as post-service VA treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Per the October 2013 Board remand, the AOJ requested PTSD claim notice and stressor information (in a May 2014 letter) and treatment information (in an August 2014 letter).  The AOJ had also previously requested treatment information in a November 2013 letter.  The Veteran did not respond to any of VA's requests for information.  Also, per the Board remand, the AOJ obtained additional VA medical records and verified that there were no additional service treatment records that needed to be obtained, per an August 2014 investigation by the VA Records Management Center.  The Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

Additionally, per the Board remand, the AOJ scheduled the Veteran for a VA examination, which the Veteran did not attend and has not indicated to VA why he failed to report for such examination or requested a new one.  As this is an original compensation claim under 38 C.F.R. § 3.655(b), the case shall be rated on the evidence of record.  Fenderson v. West, 12 Vet. App. 119, 125 (1999);Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).  The Board further finds that sufficient evidence is of record to make a determination as to the Veteran's claims.  

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Service Connection Law

Service connection may be established for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Inasmuch as the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.




	
III. Psychiatric Disorder Claim

A.  PTSD Claim

The Veteran contends that he currently has PTSD, which he associates with his active duty in Afghanistan.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f).

During the course of this appeal, 38 C.F.R. § 3.304(f) was revised to read "If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  Given the Veteran's contentions, as noted in VA medical records indicating complaints of work stress in Afghanistan, an IED explosion, having friends that engaged the enemy, and having to clean a car wherein there was a fatality (though the Veteran did not see the dead body), the revision applies to the Veteran's claim.  

The Board reiterates that although VA requested that the Veteran provide information regarding his PTSD stressors, the Veteran failed to provide any such information.  "The duty to assist is not always a one-way street. If [an appellant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

In this case, however, the Veteran has not met the first essential criterion for service connection for PTSD-medical diagnosis of the disorder in accordance with the applicable diagnostic criteria. 

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V). See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-V).

Considering the pertinent evidence in light of the above, the Board finds that the weight of the competent, persuasive medical evidence indicates that the Veteran does not have, and has not at any point pertinent to this appeal had, PTSD. 

The Veteran's service treatment records, both during active duty periods and other service, are negative for a finding or diagnosis of PTSD. 

At most, a June 2007 VA primary care physician treating the Veteran for his shoulder noted in his assessment "PTSD wants to get MHC [mental health care]".

Subsequent VA medical records, however, make clear that the Veteran does not have a DSM-IV or V diagnosis of PTSD.  

In August 2007, the Veteran underwent his first mental health consult, which per that record, was obtained due to the June 2007 VA primary care physician's PTSD notation.  However, the VA mental health provider only described that the Veteran previously "had a positive screen for PTSD."  After evaluation, the provider diagnosed an initial DSM-IV diagnosis of mood disorder, not otherwise specified.  

In August 2008, the Veteran underwent a VA mental health consult comprehensive evaluation/initial treatment plan.  The provider noted that the Veteran had a "POSITIVE PTSD SCREEN IN PRIMARY CARE."  That provider gave a DSM-IV diagnosis of depression.

In July 2009, a VA psychiatrist evaluated the Veteran and diagnosed him with major depressive disorder, recurrent, and rule out anxiety disorder.  In September and October 2009 VA psychiatrists similarly found major depressive disorder and rule out anxiety disorder, not otherwise specified.  A January 2010 VA psychiatrist also provided the same diagnosis, but further specified as to the anxiety disorder "(LIKELY SECONDARY TO DEPRESSION, minimal PTSD sx's), but did not diagnose the Veteran with PTSD.

Subsequent VA medical records by VA psychiatrists document the same diagnoses of depression and rule out anxiety disorder, not otherwise specified.  No VA psychiatrists found that the Veteran had PTSD.  Indeed, in January 2013, the VA psychiatrist noted prior reports of noncombat and no complaints of traumatic events that created symptoms fully diagnostic of PTSD.  Moreover, the January 2013 VA psychiatrist further noted a negative PTSD screen.

The above-cited evidence reflects that the record contains no competent, persuasive evidence that the Veteran has actually been diagnosed with PTSD at any point pertinent to this appeal, by a psychiatrist or psychologist, although the record is replete with a diagnosis for major depressive disorder, which will be discussed in the following section.  

In the present case, the Board finds that not one medical record documents an actual diagnosis of PTSD by a medical professional.  

To the extent that the Veteran may argue that the June 2007 VA primary care physician provided a DSM-IV or V diagnosis of PTSD, the August 2007 VA mental health consult and subsequent VA mental health records clarified that the Veteran only had a positive PTSD screen.  

Moreover, even if, for the sake of argument, the Board were to accept that the June 2007 VA primary care physician had provided a diagnosis of PTSD, as noted above, the Veteran has not provided any stressor information for VA verification purposes.  At most, he may have reported fear of hostile military or terrorist activity.  However, service connection on that basis cannot be granted unless a diagnosis of PTSD is made by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, who has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed disorder.  38 C.F.R. § 3.304(f).  Here, the VA psychiatrists all repeatedly found that the Veteran had depression, not PTSD.  In contrast, the June 2007 VA primary care physician was not a psychiatrist or psychologist, as such any PTSD diagnosis made by him would not be consistent with the requirements of 38 C.F.R. § 3.304(f).  

The Board acknowledges the Veteran's contention that he has a diagnosis of PTSD. 
However, the diagnosis of a psychiatric disability - specifically PTSD, falls outside the realm of common knowledge of a lay person, though lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As discussed above, specific criteria must be met for such a diagnosis and the Veteran has not claimed to have the medical knowledge necessary to make such a diagnosis.

In short, the competent, probative evidence simply does not support finding that the Veteran has, in fact, been diagnosed with PTSD at any time pertinent to this appeal. In fact, the collective medical evidence indicates that the Veteran does not have PTSD. 

As the first, essential criterion for service connection for PTSD-a current medical  diagnosis of the disorder in accordance with the DSM-IV-is  not met, service connection for PTSD cannot be established, the Board need not address the remaining criteria for service connection for PTSD.  See 38 C.F.R. § 3.304(f).

For all the foregoing reasons, the Board finds that the claim for service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  

B.  Psychiatric Disorder, other than PTSD

Although the Veteran does not have a diagnosis of PTSD, VA psychiatrists have repeatedly diagnosed the Veteran with major depressive disorder.  The Veteran contends that he has a psychiatric disorder related to his active duty service from September 2003 to September 2004 in Afghanistan.

The Board notes that major depressive disorder is the only diagnosed disorder of record for the Veteran.  While the VA medical providers have also noted rule out anxiety disorder at times, no medical professional has diagnosed the Veteran with an actual anxiety disorder.  Also, while the Veteran's 2007 initial VA mental health consult, performed by a nurse, documented a diagnosis of mood disorder, later diagnosis provided by VA psychiatrists specifically found that the Veteran's diagnosis was major depressive disorder and are consistent as to such a diagnosis.  Such record was also from prior to the current appeal.  As such, to the extent that the Veteran may be arguing that service connection is warranted for an acquired psychiatric disorder other than PTSD or depression, service connection would not be warranted.

The Veteran's service treatment records document that prior to his September 2003 to September 2004 period of active duty, the Veteran had a diagnosis of depression.  In August 2001, a Dr. D. Cohen noted discussing depression with the Veteran and starting him on Zoloft.  Subsequent records with that physician noted continuing treatment for depression.

In March 2002, an Army commander recommended that the Veteran undergo medical evaluation to evaluate his standard of medical fitness, due to the Veteran's work related stress. That commanded later that month found that the Veteran was fit for duty, due to documentation from his civilian doctor stating that the Veteran was doing well and was able to focus on his job.

In May 2002, the Veteran received a Physical Profile for mild depression on Zoloft, which limited him from overseas deployment, as well as, from stressful positions.  

An August 2003 retention examiner found that the Veteran was psychiatrically normal and noted that the Veteran previously had permanent profile for depression, but was not currently taking Zoloft and had no further depression.

In August 2003, The Veteran's commander requested reconsideration of his permanent profile (work related stress) to find that the Veteran was fully fit for duty.

In September 2003, a service medical provider noted reviewing the Veteran's chart and previous profile, and noted that the Veteran had been asymptomatic after initial depression diagnosis.  The examiner found that the Veteran may have a transient personality disorder and no psychiatric pathology.  He found that the previous profile was not applicable and that the soldier was off medication.

Later in September 2003, the Veteran received a new Physical Profile, which found that the Veteran's mild depression had completely resolved and authorized him for deployment outside of the United States.  The Veteran subsequently served in Afghanistan.  He currently contends that he has had a psychiatric disorder since that service.

In a March 2006 Medical Board report of medical history, the Veteran reported that while in Afghanistan he had been evaluated for a mental condition and that he had been put on a psychiatric medication.  In March 2006, a Medical Evaluation Board member found that the Veteran was not qualified for service and noted diagnoses of persistent right shoulder pain (for which the Veteran is already service-connected) and mild depression.  That member further noted that the Veteran had received a mental health evaluation while deployed in Afghanistan.

While the evidence shows that the Veteran had complaints of, or treatment for, depression prior to his September 2003 period of active duty, the military found that such depression had completely resolved prior to deploying him to Afghanistan.  The record further shows that the Veteran, at the very least, received a mental health evaluation while in Afghanistan, indicating, at the least, some psychiatric complaints.  Furthermore, approximately a year and a half following the September 2004 end of his active duty, a March 2006 Medical Evaluation Board found that the Veteran had mild depression.  Also in March 2006, the Veteran provided credible reports of having taken psychiatric medication since Afghanistan.  

Giving the Veteran the benefit of the doubt as to the Army's finding of a complete resolution of his depression prior to his September 2003 period of active duty, and the chronicity of his depression since his active duty in Afghanistan, as supported by the above evidence, the Board finds that service connection for depression is warranted.  Gilbert, supra.  


ORDER

Service connection for PTSD is denied.

Service connection for major depressive disorder is granted.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


